DAVIDSON, P. J.
Appellant wns convicted~ if robbery, and seems to rest his case upon one question, to wit, the insufficiency of the indictment, in that it is duplicitous. The writer has disagreed with the majority of the conrt npon this question, in which they have held the character of indictment here set forth is aot du-i1licitous. In nccordance with the view, there-tore, of the majority as announced in Green v. State, 147 5. W. 593, which overrules Murdock v. State, 52 Tex. Cr. R. 262, 106 5. W. 374, appellant's contention cannot be sustained. Under that authority the indictment is suffi-dent. It is unnecessary, we think, to review any other question in the record. As presented, the judgment is affirmed.